DETAILED ACTION
This action is pursuant to the claims filed on October 9, 2018. Claims 12-29 are pending. Claims 1-11 are canceled. A first action on the merits of claims 12-29 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12, 15-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al. (hereinafter ‘Mayse’, U.S. Pat. No. 8,740,895), and further in view of Anderson et al. (hereainafter ‘Anderson’, U.S. PGPub. No. 2014/0018794).
In regards to independent claims 12 and 22 & claims 19 & 21, 23 and 25, Mayse discloses a device for delivering energy and/or measuring electrical activity in a tubular part of a body (ablation assembly 800 in Figs. 39-42), the device comprising: 
a catheter (energy emitter assembly 820), an inflatable balloon (balloon 810) and at least one electrode (electrode 836);
a distal end of said catheter with said at least one electrode being disposed on an outside of an envelope of said balloon (assembly 820 is disposed on balloon 810 as shown in Fig. 41);
at least one first region of the envelope of said balloon; and said distal end of said catheter with said at least one electrode being disposed in said at least one first region (region of the balloon 810 in contact with the assembly 820 in Figs. 39-42);
at least one electrode disposed in or on the envelope of said balloon in said at least one second region (col. 5, ln. 51-59 & col. 21, ln. 45-52: the balloon optionally comprises a sensor; the sensor can be a pressure sensor, contact sensor, impedance sensor, thus meeting claim 21). 
However, Mayse is silent as to the envelope of said balloon having at least one first region with an elasticity being less than an elasticity of at least one second region and said distal 
Anderson teaches providing medical balloons having preset grooves for receiving an electrode assembly (balloon 32 comprising pre-formed grooves 34 having a plurality of electrodes 36 as shown in exemplary Fig. 6). Anderson further teaches that the preset grooves are made of less compliant or stiffer materials than other portions of the balloon by making the wall of the balloon thicker in the areas of the balloon, thus meeting claims 15 & 25 ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inflatable balloon of Mayse and form a preset groove having a first region that is stiffer than the rest of the balloon corresponding to and for receiving the electrode assembly as taught by Anderson, thereby arriving at the claimed invention. Doing so allows the electrode assembly to be held by the shape of the grooves when the balloon is inflated ([0044]). Note that providing the electrode assembly/the catheter of Mayse along the pre-set grooves allows for the catheter to be fixed in different points along the preset groove on the envelope of the balloon, thus meeting claims 19 & 29. 
In regard to claims 16-18 & 26-28, 
In regards to claim 20, in view of the combination in claim 20, Mayse further discloses wherein said at least one electrode is a conductive half shell (col. 17, ln. 42-46, col. 18, ln. 7-20 & col. 29, ln. 32-34: electrode 814 delivers RF energy configured for tissue ablation; electrode 814 is conductive and is partially surrounding the circumferential electrode assembly 820).
Claims 13, 14, 23 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mayse and Anderson as applied to claim 12 or 22 above, and further in view of Blix (U.S. PGPub. No. 2008/0171977). 
In regard to claims 13, 14, 23 & 24, Mayse/Anderson combination discloses the invention substantially as claimed in claim 12 or 22 and discussed above. However, Mayse/Anderson combination fails to disclose the that the envelope of said balloon comprises fibers in said at least one first region which limit the elasticity of the envelope of said balloon in said at least first region.
Blix teaches various techniques for improving folding of the balloon about the balloon catheter upon evacuation and deflation of the balloon after use ([0004], [0012]). Blix specifically teaches that fibers can be embedded onto the balloon polymer matrix in concentrated regions of the balloon. For example, the fibers are disposed on the balloon only at the corners for reinforce the corners and assist in the formation of wings when uninflated. Blix further teaches that the fiber is formed from various materials including polyamide ([0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the preset grooves for receiving the catheter comprising an electrode of Mayse/Anderson and incorporate fibers into the corners of the groove as taught by Blix, thereby arriving at the claimed invention. Blix explains that doing so improves folding of the balloon in the folded configuration and reinforces the corners of any geometric shape as desired. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        12/30/2021